Citation Nr: 9922391	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post anterior non-Q wave myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1971 to March 
1973, followed by service in the Naval Reserves from March 
1973 to August 1996.  The veteran performed training with the 
Naval Reserves from July 14, 1996 to July 31, 1996, prior to 
his final discharge on August 15, 1996.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  Coronary artery disease clearly and unmistakably 
preexisted the veteran's period of active duty for training.  

2.  The veteran did not incur an anterior myocardial 
infarction during a period of active duty for training.  

3.  The veteran has not presented or identified competent 
medical evidence to show that coronary heart disease 
underwent an increase in severity during his period of active 
duty for training.  


CONCLUSION OF LAW

Coronary artery disease, status post anterior non-Q wave 
myocardial infarction, preexisted active duty for training 
and was not aggravated during active duty for training; the 
claim is not well grounded.  38 U.S.C.A. §§ 101, 1110, 1111, 
1131, 1132, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 
3.304, 3.306(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served on active duty from February 9, 1971 to 
March 22, 1973.  He performed generally two week periods of 
active duty for training (ADT) each year and inactive duty 
for training (IDT) in the United States Naval Reserve from 
March 23, 1973 to August 15, 1996.  The veteran has submitted 
service department orders and an "ACDUTRA" payment record, 
which show that he performed ADT from July 13, 1996 to July 
26, 1996.  The veteran has also submitted service department 
orders, which show that he performed IDT from July 26, 1996 
to July 31, 1996.  

The veteran alleges that he incurred coronary artery disease 
during a period of active training (AT) in 1996.  He contends 
that he experienced symptoms, which included neck, back and 
joint pain, secondary to long hours and heavy lifting, during 
his final AT period.  He maintains that these symptoms began 
on July 27-28, 1996 and reoccurred on July 29, 1996.  He 
contends that he experienced additional symptoms during his 
return flight on July 31, 1996.  He was rushed to a private 
hospital on August 1, 1996 because of shortness of breath, 
chest pain and back and joint pain.  He was treated for an 
anterior non-Q wave myocardial infarction on August 1, 1996 
and subsequently diagnosed with coronary artery disease.  The 
veteran argues that the symptoms experienced during his AT 
period establish that his disability was incurred during 
service and should be service-connected.  




A February 1993 service department medical examination shows 
that the heart was normal.  The veteran denied a history of 
heart trouble, shortness of breath, chest pain and a 
palpitating or pounding heart in his report of medical 
history completed in January 1993.  The records show he 
underwent laboratory testing in February 1993 to estimate his 
lipid risk for coronary heart disease.  There was no 
diagnosis.  A July 9, 1996 health record shows there was no 
significant change in the veteran's health since the February 
1993 medical examination and he remained physically qualified 
for AT/ADT.  

Service records show that the veteran began ADT on July 14, 
1996.  A physical examination was performed on that day and 
the veteran was found physically qualified.  He departed on 
July 25, 1996, and the records show he remained on ADT until 
July 26, 1996 because of a travel day.  He reported for IDT 
on July 26, 1996, but the service department records show 
that day is considered ADT because of the overlap created by 
the travel day and duty status change.  The veteran is 
considered to have begun IDT on July 27, 1996.  A physical 
examination was performed on that day and the veteran was 
found physically qualified.  He completed IDT on July 31, 
1996.  

On August 1, 1996, the veteran went to Knapp Medical Center 
complaining of chest pain.  The veteran underwent an 
echocardiogram (EKG), which revealed normal findings.  The 
diagnosis was chest pain not otherwise specified.  The next 
day the veteran was admitted to the Valley Baptist Medical 
Center for further evaluation.  The veteran related that five 
days prior to admission while on maneuvers with the Navy 
Reserve he developed an episode of intrascapular back pain 
radiating into both elbows.  The discomfort occurred while 
carrying a heavy backpack and a weapon as well.  The veteran 
reported that he had the discomfort for 30 minutes and it 
subsequently abated.  The examiner noted that the veteran 
developed one episode of ventricular tachycardia while being 
monitored on telemetry.  The admission diagnoses were non-Q 
wave myocardial infarction and nonsustained ventricular 
tachycardia in the acute phase of the myocardial infarction.  


The veteran was transferred to the coronary care unit where 
he underwent cardiac catheterization and a coronary 
angioplasty.  The catheterization showed lesions estimated at 
80% in the proximal left anterior descending artery (LAD), 
50-60% at mid-LAD and 30% in distal LAD, 60% in the diagonal 
artery, 50% in the first obtuse marginal and 30% in the 
distal right coronary artery.  The final diagnoses were non-Q 
wave myocardial infarction, single vessel coronary artery 
disease and nonsustained ventricular tachycardia in the acute 
phase of the myocardial infarction.  

The evidence includes a July 1997 medical opinion from 
C.R.M., M.D., who is a medical officer.  This physician 
certified that he reviewed the claims folder in connection 
with the claim for service connection for coronary artery 
disease and myocardial infarction.  The physician noted that 
the claim is predicated on the assertion that coronary artery 
disease, resulting in infarction on August 1, 1996, had its 
onset during the veteran's period of ADT from July 14-26, 
1996.  The physician noted the history of symptoms reported 
by the veteran and the hospital examination findings.  The 
physician stated that blockages in coronary arteries to the 
extent found takes many months or years to develop.  He 
stated that in his professional opinion, it is medically 
impossible for the lesions identified on the August 2, 1996 
catheterization to have not been present prior to July 14, 
1996.  To the extent the reported pain while on maneuvers 
could possibly have been related to cardiovascular disease, 
the physician opined that it represented no more than a 
temporary symptom of the underlying condition and did not 
represent an acute myocardial event or permanent aggravation 
of this disease.  He further noted that the physician's 
progress notes of August 4, 1996 (two days after the single-
vessel angioplasty) referred to "unstable angina" which is 
a commonly used term for recurrent chest pains resulting from 
underlying coronary artery disease.  

On August 15, 1996, the veteran was discharged from service 
with the Naval Reserve.


II. Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  


Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  The term "active military, naval, or air service" 
includes active duty, any period of ADT during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. §§ 3.6(a), (c), (d) (1998).  

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty training; and who is disabled or 
dies from an injury incurred while proceeding directly to or 
returning directly from such active duty for training or 
inactive duty training shall be deemed to have been on active 
duty for training or inactive duty training, as the case may 
be.  The VA will determine whether such individual was so 
authorized or required to perform such duty, and whether the 
individual was disabled or died from injury so incurred.  In 
making such determinations, there shall be taken into 
consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for, or on which the individual ceased to 
perform, such duty; the method of travel performed; the 
itinerary; the manner in which the travel was performed; and 
the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant. 38 C.F.R. § 3.6(e) (1998).

Where a veteran served 90 days or more during a period of war 
or peacetime after December 31, 1946 and a chronic disease 
such as coronary artery disease becomes manifest to a degree 
of 10 percent within 1 year from date of termination of 
active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1132, 38 C.F.R. § 
3.304(b).  There are medical principles so universally 
recognized as to constitute clear and unmistakable proof, and 
when in accordance with these principles existence of a 
disability prior to service is established, no additional or 
confirmatory evidence is necessary and the conclusion must be 
that they preexisted service.  38 C.F.R. § 3.303(c).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The Court has found that this presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation.  Hensley v. Brown, 5 Vet. 
App. 163 (1993); Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

III. Analysis

The service department records show that the veteran served 
on active duty from February 9, 1971 to March 22, 1973.  They 
show that he performed periods of IDT and ADT thereafter.  
The service department records and the "ACDUTRA" payment 
record submitted by the veteran show that he performed ADT 
only from July 13, 1996 to July 26, 1996.  While the veteran 
contends that he was performing ADT until July 31, 1996, the 
evidence does not establish this.  The veteran's service 
department orders show that he was scheduled to perform IDT 
from July 26, 1996 to July 31, 1996.  Although he departed 
ADT on July 25, 1996, the records show he remained on ADT 
until July 26, 1996 because of a travel day.  He reported for 
IDT on July 26, 1996, but the service department records show 
that day is considered ADT because of the overlap created by 
the travel day and duty status change.  Consequently, the 
evidence shows that the veteran was performing IDT from July 
27, 1996 to July 31, 1996.  Official service department 
records do not establish that the veteran was serving on ADT 
during that period.  These records are binding and conclusive 
upon VA, and VA does not have the authority to alter the 
findings of the service department.  See 38 C.F.R. 
§ 3.203(a); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
However, the outcome in this case would be the same even if 
the veteran were in service on ADT during that time.  

The evidence does not include the veteran's service medical 
records for his period of active service from February 1971 
to March 1973.  They are not necessary in this case because 
the veteran asserts service connection based solely on the 
ADT period beginning July 14, 1996.  The veteran does not 
allege in his September 1996 application for service 
connection that he was treated for pertinent symptoms during 
active service.  He also has not presented or identified 
evidence that would show a medical diagnosis of heart disease 
within 1 year of his March 1973 date of separation.  
38 C.F.R. § 3.307(a)(3); 3.309(a).  Presumptive service 
connection is not applicable to any of his periods of ADT/IDT 
because he did not serve 90 days of active, continuous 
service during that time.  38 C.F.R. § 3.307(a)(1).  
In addition, the February 1993 service department medical 
examination shows that the heart was normal.  The veteran 
denied a history of heart trouble, shortness of breath, chest 
pain and a palpitating or pounding heart in his report of 
medical history completed in January 1993.  The first medical 
diagnosis of coronary artery disease occurred on August 2, 
1996, over 20 years after the veteran separated from active 
duty and two days after separation from July 1996 IDT.  

The veteran is not entitled to service connection on a direct 
basis because coronary artery disease is a disease and he was 
not performing "active military, naval, or air service" on 
August 2, 1996, which is the date he was first diagnosed with 
coronary artery disease.  However, even if the Board 
considered this as having been diagnosed on August 1, 1996 
when the veteran was initially treated for chest pain and 
experienced the episode of ventricular tachycardia, which was 
later defined by Dr. C.R.M as resulting in infarction, the 
veteran would still not be entitled to service connection.  
Despite the fact that this occurred on the day after leaving 
training, the veteran was performing IDT and his coronary 
artery disease was not the result of an injury.  
Consequently, the law would be dispositive because service 
connection is not available for a disease incurred or 
aggravated during a period of IDT.  38 U.S.C.A. §§ 101(24), 
1110, 1131; 38 C.F.R. §§ 3.6(a), 3.6(e).  Where the law and 
not the facts are controlling, the claim must be denied as 
lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The next question is whether the veteran incurred or 
aggravated coronary artery disease during his ADT period from 
July 14, 1996 to July 26, 1996.  The Board will include 
consideration as if the veteran remained on ADT until July 
31, 1996.  

The medical records show that when the veteran began ADT on 
July 14, 1996, a physical examination was performed on that 
day and the veteran was found physically qualified.  The 
records also show that when he began training on July 27, 
1996, a physical examination was performed on that day and 
the veteran was found physically qualified.  Consequently, 
coronary artery disease was not noted at entry and the 
veteran is presumed to have been in sound condition at that 
time.  However, there exists clear and unmistakable evidence, 
which demonstrates that coronary artery disease preexisted 
the veteran's July 14, 1996 entry into ADT.  38 U.S.C.A. 
§§ 1111, 1132, 38 C.F.R. § 3.304(b).

A competent medical professional, Dr. C.R.M., reviewed the 
veteran's claims file and opined in July 1997 that it was 
medically impossible for the lesions identified on the August 
2 catheterization to have not been present prior to July 14, 
1996.  This physician reported that he reviewed the claims 
folder in connection with the claim for service connection 
for coronary artery disease and myocardial infarction.  The 
physician also noted that his review of the evidence and his 
opinion was specifically directed at the question whether 
coronary artery disease, resulting in infarction on August 1, 
1996, had its onset during the veteran's period of ADT in 
July 1996.  It is clear that the physician reviewed the 
evidence because he cites to the symptoms reported by the 
veteran and the medical findings.  This physician also 
explained the reasons for his opinion that coronary artery 
disease preexisted ADT.  The physician stated that blockages 
in coronary arteries to the extent found in the veteran take 
many months or years to develop.  This is the only opinion of 
record addressing this issue and it clearly and unmistakably 
shows that coronary artery disease preexisted ADT.  

The veteran argues that coronary artery disease and his 
subsequent myocardial infarction are attributable to ADT 
because the long hours and excessive physical activity caused 
them.  He also argues that this is demonstrated by the 
symptoms he experienced during that training, which include 
shortness of breath, pains, fatigue, and a nosebleed.  
The veteran has not been shown to possess any medical 
knowledge to render him competent to provide an opinion as to 
the onset or aggravation of coronary artery disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his statements are not probative of the issue.  

Finally, the evidence does not show that coronary artery 
disease was aggravated during the July 1996 training.  Again, 
the only competent evidence addressing this issue is the July 
1997 medical opinion.  Dr. C.R.M. opined that the veteran's 
reported pain while on maneuvers represented no more than a 
temporary symptom of the underlying condition and did not 
represent an acute myocardial event or permanent aggravation 
of this disease.  He also explained his opinion by noting 
that the physician's progress notes of August 4, 1996 (two 
days after the single-vessel angioplasty) referred to 
"unstable angina" which is a commonly used term for 
recurrent chest pains resulting from underlying coronary 
artery disease.  Again, this is the only evidence of record 
addressing this issue and it establishes that there was no 
increase in disability during the July 1996 training period.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Since the evidence submitted does not include a medical nexus 
demonstrating that the veteran's preexisting coronary artery 
disease increased in severity during ADT, the Board finds 
that the veteran has not presented a well-grounded claim.  In 
this case, the type of evidence necessary to satisfy the 
well-grounded requirement is competent medical evidence 
because the determinative issue involves medical causation or 
a medical diagnosis.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  The veteran has not notified the VA of the existence 
of any evidence that would well ground the claim.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it is not well grounded, 
this constitutes harmless error under the facts in this case.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  

Further, where a veteran has failed to meet his burden of 
presenting well-grounded claim, the VA is under no duty to 
assist him in the development of these claims.  38 U.S.C.A. § 
5107(a).  

For these reasons, the Board finds that the coronary artery 
disease clearly and unmistakably preexisted the veteran's 
period of ADT.  The Board finds that the veteran did not 
incur an anterior myocardial infarction during ADT.  The 
Board also finds that the veteran has not presented or 
identified competent medical evidence to show that coronary 
heart disease underwent an increase in severity during ADT.  
Consequently, the Board concludes that the veteran's claim 
for service connection for coronary artery disease, status 
post anterior non-Q wave myocardial infarction is not well 
grounded.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1132, 1153, 
5107; 38 C.F.R. §§ 3.4, 3.6, 3.303, 3.304, 3.306(a).



ORDER

Entitlement to service connection for coronary artery 
disease, status post anterior non-Q wave myocardial 
infarction, is denied.



______________________________
V. L. Jordan
Member, Board of Veterans' Appeals

 

